In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Rockland County (Bergerman, J.), entered June 1, 2004, which, after remittitur by this Court upon a prior appeal (see National Granite Tit. Ins. Agency v Cadlerock Props. Joint Venture, 5 AD3d 361 [2004]), is in favor of the plaintiff and against them in the principal sum of $13,670.14, plus interest in the sum of $2,841.05, and costs and disbursements in the sum of $2,198.35.
Ordered that the judgment is modified, on the facts, by deleting the provision thereof awarding costs and disbursements in the sum of $2,198.35 and substituting therefor a provision awarding costs and disbursements in the sum of $945 and adding to the end of the provision awarding interest in the sum of $2,841.05, the words “from December 4, 2001, until March 26, 2004”; as so modified, the judgment is affirmed, without costs or disbursements.
Unlike costs, disbursements cannot be recovered without proof that the expenses were actually incurred (see CPLR 8301). Here, the plaintiff was not entitled to be reimbursed for disbursements it did not prove that it incurred. Further, the date from which interest was computed also should have been specified in the interest award provision (see CPLR 5001 [c]).
The defendant’s remaining contentions are without merit. Cozier, J.P., S. Miller, Mastro and Skelos, JJ., concur.